DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 7, 2022 is acknowledged.
Claims 1-8 remain pending in this application. Claims 9-22 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a separation plate seal”. The specifications disclose multiple seals, however neither one is referred to as “separation plate seal”. It is unclear what the applicant is trying to claim. 
For examination purposes any seal between the lower combustion chamber and the plate will be interpreted as a separation plate seal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mead (US 2,564,913).
Regarding claim 1, Mead discloses a linear reciprocating piston engine (Fig. 1) comprising: a cylinder (7); a piston located within the cylinder (8), the piston separating upper and lower combustion chambers (spaces above and below the piston) of the cylinder; a separation plate (15) disposed across a lower end of the cylinder to seal the lower combustion chamber; and a joint (18) disposed in the separation plate, the joint comprising a bore through which a connecting rod extends to connect the piston to a crankshaft (Fig. 1), wherein movement of the piston along a longitudinal axis of the cylinder causes the connecting rod to rotate the crankshaft, said rotation of the crankshaft causing both transverse and angular movement of the connecting rod relative to the longitudinal axis of the cylinder, the angular movement of the connecting rod causing a corresponding angular movement of the joint (column 2, line 44-55); wherein the separation plate is configured to slide across the lower end of the cylinder to accommodate said transverse movement of the connecting rod (Fig. 1); and wherein the joint comprises a curved outer surface configured to ensure contact with an outer seal (27) disposed between the separation plate and the joint during said angular movement of the joint and the connecting rod (Fig. 1); the joint further comprising an inner seal (28) disposed between the bore and the connecting rod (Fig. 1); wherein the outer and inner seals are selected from any of: a split 
Regarding claim 3, Mead discloses the engine according to claim 1, wherein each inner seal is located in a respective groove in the bore of the joint (column 3, line 75 - column 4, line 5).
Regarding claim 5, Mead discloses the engine according to claim 1, wherein the curved outer surface of the joint is a spherical outer surface (Fig. 1).
Regarding claim 6, Mead discloses the engine according to claim 1, wherein the lower end of the cylinder is provided with a separation plate seal (25, 28) between the lower combustion chamber and the separation plate (Fig. 1).
Regarding claim 7, Mead discloses the engine according to claim 1, further comprising a bottom end component housing the crankshaft, the bottom end component being arranged to hold the separation plate against the lower end of the cylinder (Fig. 1 and Fig. 2).
	Regarding claim 8, Mead discloses the engine according according to claim 7, wherein a seal (26) is disposed between the bottom end component and the separation plate (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mead (US 2,564,913), in view of Takachi et al. (US 2009/0013980 A1), hereafter Takachi.
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mead (US 2,564,913), in view of Hamy (US 5,771,849).
Regarding claim 4, Mead doesn’t disclose the inner seal being a labyrinth seal comprising a castellated inner edge. Hamy discloses an engine using a labyrinth seal (203a) between a joint (203) and a shaft (13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Hamy between the joint and the rod of Mead in order to improve on the sealing between the crankcase and the combustion chambers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747